Case 1:20-cr-00029-IMK-MJA Document 22 Filed 08/13/20 Page 1 of 4 PageID #: 39



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                  Plaintiff,

      v.                                  CRIMINAL NO. 1:20CR29
                                               (Judge Keeley)

JAMES KEENER,

                  Defendant.

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 20),
     ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      On July 28, 2020, the defendant, James Keener (“Keener”),

appeared before United States Magistrate Judge Michael J. Aloi and

moved for permission to enter a plea of GUILTY to Count One of the

Information. After Keener stated that he understood that the

magistrate    judge   is   not   a   United   States   district   judge,     he

consented to tendering his plea before the magistrate judge.

Previously,    this   Court    had   referred   the    guilty   plea   to   the

magistrate judge for the purposes of administering the allocution

pursuant to Federal Rule of Criminal Procedure 11, making a finding

as to whether the plea was knowingly and voluntarily entered, and

recommending to this Court whether the plea should be accepted.

      Based upon Keener’s statements during the plea hearing and the

government’s proffer establishing that an independent factual basis

for the plea existed, the magistrate judge found that Keener was

competent to enter a plea, that the plea was freely and voluntarily
Case 1:20-cr-00029-IMK-MJA Document 22 Filed 08/13/20 Page 2 of 4 PageID #: 40



USA v. KEENER                                                      1:20CR29

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 20),
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

given, that he was aware of the nature of the charges against him

and the consequences of his plea, and that a factual basis existed

for the tendered plea. The magistrate judge entered a Report and

Recommendation Concerning Plea of Guilty in Felony Case (“R&R”)

(dkt. no. 20) finding a factual basis for the plea and recommending

that this Court accept Keener’s plea of guilty to Count One of the

Information.

      The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R. He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R. The parties did not file

any objections to the R&R.

      Accordingly, this Court ADOPTS the magistrate judge’s R&R,

ACCEPTS Keener’s guilty plea, and ADJUGES him GUILTY of the crime

charged in Count One of the Information.

      Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until it

has received and reviewed the presentence report prepared in this

matter.



                                      2
Case 1:20-cr-00029-IMK-MJA Document 22 Filed 08/13/20 Page 3 of 4 PageID #: 41



USA v. KEENER                                                      1:20CR29

      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
        CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 20),
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS as

follows:

        1.   The Probation Officer shall undertake a presentence

investigation of Keener, and prepare a presentence report for the

Court;

        2.   The Government and Keener shall provide their versions of

the offense to the probation officer by August 20, 2020;

        3.   The presentence report shall be disclosed to Keener,

defense counsel, and the United States on or before October 20,

2020;    however,   the   Probation   Officer   shall   not   disclose   any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

        4.   Counsel may file written objections to the presentence

report on or before November 4, 2020;

        5.   The Office of Probation shall submit the presentence

report with addendum to the Court on or before November 18, 2020;

and

        6.   Counsel may file any written sentencing statements and

motions for departure from the Sentencing Guidelines, including the




                                      3
Case 1:20-cr-00029-IMK-MJA Document 22 Filed 08/13/20 Page 4 of 4 PageID #: 42



USA v. KEENER                                                      1:20CR29

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 20),
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

factual basis from the statements or motions, on or before November

25, 2020.

      The magistrate judge remanded Keener to the custody of the U.

S. Marshal.

      The   Court   will   conduct    the   sentencing   hearing    for   the

defendant on December 14, 2020, at 2:45 P.M. at the Clarksburg,

West Virginia point of holding court.

      It is so ORDERED.

      The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: August 13, 2020


                                     /s/ Irene M. Keeley
                                     IRENE M. KEELEY
                                     UNITED STATES DISTRICT JUDGE




                                       4
